Citation Nr: 9921423	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-08 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for the veteran's service-
connected bilateral pes planus, currently rated 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to February 
1962.

The appeal arises from the November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, denying an increased rating above the 30 
percent then assigned for bilateral pes planus.


FINDINGS OF FACT

The veteran's bilateral pes planus is not productive of more than 
severe bilateral foot disability. 


CONCLUSION OF LAW

The schedular requirements for a rating in excess of 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
Part 4, Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from February 1959 to February 
1962.

By an April 1978 decision, the Board granted service connection 
for bilateral pes planus on the basis of aggravation in service.  
The decision was based on service medical records, post-service 
medical records including a March 1977 VA examination for 
compensation purposes, and testimony by the veteran at a 
September 1977 Travel Board hearing, with evidence to the effect 
that the veteran's bilateral pes planus had permanently increased 
in severity during service.
 
At a March 1979 VA examination for compensation purposes, the 
veteran complained of bilateral foot pain.  Objective findings 
included a distinct inversion deformity of both feet upon 
standing and increased pronation; depression of the longitudinal 
arches; bulge of the inner plantar borders on standing; weakness 
of the intrinsic foot musculature; and mild, superficial calluses 
over the plantar heads bilaterally that were not well defined.  
There were no dependent congestive changes, no edema, no distinct 
hallux valgus, no metatarsophalangeal joint abnormalities, no 
distinct hammertoe deformities, and no tenderness over the 
calcanea Achillis junction or the Achilles tendon.  Diagnoses 
included symptomatic bilateral pes planus with confirmatory X-ray 
findings.

In an August 1997 request for an increased rating, the veteran 
stated that his feet and legs had worsened so that he could no 
longer walk more than a few blocks at a time.  He added that he 
was under medical treatment for those conditions.  

At a September 1997 VA examination for compensation purposes, the 
veteran complained of constant bilateral foot pain, aggravated by 
prolonged standing, walking, or climbing, and by cold, damp 
weather.  Objectively, both feet showed a marked decrease in the 
longitudinal arch, though the feet were neither tender nor 
swollen.  There was full flexion and extension of the toes of 
both feet.  The diagnosis, in pertinent part, was bilateral pes 
planus.

September 1997 VA x-rays of the feet showed no significant soft 
tissue, bony, or joint abnormalities.  

At a July 1998 VA examination for compensation purposes, the 
veteran's history was noted of having served in the Navy aboard 
ships, where the steel decks reportedly caused permanent damage 
to his arches.  He complained that he could only walk for 
approximately one-half mile due to increased pain in his feet.  
He also complained of pain, tenderness, and achiness in his feet 
at night.  Objectively, moderate bilateral flat feet were 
observable upon standing.  There was a 3/4-inch shift in weight-
bearing arch to the midline, resulting in the look of a bony 
swelling on the medial aspect of the ankle joint, though this 
apparent swelling was actually a shifted ankle mortis.  There was 
a 15 degree valgus deformity of the toes bilaterally, and the 
medial aspect of both great toes showed a 1/2-inch diameter 
callosity.  There were no callosities on the medial aspect of the 
feet, though the muscle appeared hypertrophied on the medial 
aspect of both feet.  There was no evidence of a bony spur on the 
medial aspect bilaterally, and the areas were non-tender.  There 
was no evidence of plantar fasciitis.  Ankle passive range of 
motion was 0 to 25 degrees dorsi flexion, 0 to 45 degrees plantar 
flexion, 15 degrees inversion, and 5 degrees eversion.  These 
ankle ranges of motion were the same in both feet.  The examiner 
specifically reported that there was no increased functional 
limitation associated with greater limitation of motion, with no 
evidence of ready fatigability or incoordination.  However, the 
examiner did note that there was no adduction or abduction of the 
ankle joint.  The clinical impression was bilateral pes planus.  
The examiner summarized his findings by noting that ankle ranges 
of motion were as described above, that there was a 3/4 inch 
shift in the midline and evidence of valgus deformities and mild 
callosities at the base of each toe.  He also noted that the 
veteran had been complaining of pain and tenderness and achiness 
of his feet at night. 

At an April 1999 Travel Board hearing, the veteran testified that 
he did not receive treatment for bilateral pes planus because he 
had been told by physicians at the VA medical center (VAMC) in 
Philadelphia that there was no further treatment available for 
his condition, including nothing further to alleviate his 
symptoms.  He testified that both VA and private physicians had 
for years informed him that orthopedic shoes would not help his 
feet.  He testified that he was given no pain medications or 
muscle relaxants to assist with the condition.  He added that 
physicians had also not recommended any surgery.  He testified 
that he was last seen for his feet a year prior at a VA 
examination for compensation purposes.  He testified that since 
that time symptoms of his bilateral pes planus have included 
consistent weakness in both legs and at the bottoms of both feet; 
a burning sensation on the bottoms of his feet; and pouching-out 
of bones at the bottoms of his feet that he had to push back into 
place with his hand.  He attributed the bony protrusions to loss 
of muscle of the feet.  He testified that during very hot weather 
his feet would swell a great deal and turn bright red, with an 
accompanying burning sensation.  He also testified that he had 
been forced to limit his activities by approximately 80 percent 
due to his bilateral pes planus, and added that it took him three 
to four times more time to perform household chores due to his 
bilateral pes planus.  He also testified that he had been a 
corporate director but switched to driving a bus, at 
approximately one-third the salary, because the bus driving did 
not require walking or heavy lifting.  He testified that the 
former position was as corporate director of logistics, which 
required that he travel 85 percent of the time, worldwide, and 
required that he remain constantly on the move.  He added that he 
worked 40 hours per week driving a bus, and that the work caused 
his feet to swell.  He testified that while there were times 
while driving a bus that he ought to have taken breaks, he did 
not take breaks due to his condition.  He added that the 
pressures put on his feet from driving the bus were difficult for 
his legs (sic).  He testified that the pouching-out of the bones 
in his feet had occurred during his last VA examination for 
compensation purposes, and that the examiner had observed the 
phenomenon and commented that it must be painful.  

Analysis

Initially, the Board finds the appellant's claim well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim is 
plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
finding is based on the appellant's evidentiary assertion that 
his service-connected disability has increased in severity.  
Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  King v. Brown, 5 
Vet.App. 19 (1993).  Once it has been determined that the claim 
is well grounded, the VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to the claim.  
38 U.S.C.A. §  5107.  The Board is satisfied that all available 
evidence necessary for an equitable disposition of the appeal has 
been obtained.

Under applicable criteria, disability evaluations are determined 
by the application of a schedule of ratings based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Separate diagnostic codes identify the various 
disabilities.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical examinations 
are accurately and fully described emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(1998).  In evaluating service-connected disabilities, the Board 
looks to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. §§ 
4.2, 4.10 (1998).   In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's conditions.  Schafrath 
v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examinations on which ratings are based 
adequately portray the anatomical damage and the functional loss, 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated  structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain,  supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through  atrophy, the condition 
of the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
More movement than normal (from  flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle  injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (1998).

The RO has evaluated the veteran's service-connected bilateral 
pes planus at the 30 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  Under this section, a 30 percent 
evaluation is warranted for severe bilateral flat feet, with 
objective evidence of marked deformity (such as pronation and 
abduction), pain on manipulation and use accentuated, indications 
of swelling on use, and characteristic callosities.  A 50 percent 
evaluation is warranted for pronounced flat feet, with marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement, severe spasm of the tendo achillis on 
manipulation, and no improvement with orthopedic shoes or 
appliances.

In this case, at the recent VA examination for compensation 
purposes in July 1998, the examiner observed that there were no 
callosities on the medial aspects of the feet and there was no 
tenderness, though there was significant pronation.  There were 
callosities of each great toe.  Severe spasms of the tendo 
achillis on manipulation were not observed.  There was no marked 
inward displacement, but rather only a 3/4-inch shift in the 
weight bearing arch.  The examiner did not assess pronounced flat 
feet.  He stated that the bilateral pes planus were observed to 
be moderate when the veteran was in a standing position.  
However, he went on to describe specific clinical findings which 
the RO concluded were more nearly compatible with severe 
disability.  The veteran has testified that physicians have told 
him that his bilateral pes planus is not improvable by orthopedic 
shoes and appliances.  There is no specific clinical 
documentation of this in the record.  However, assuming that the 
veteran's testimony is accurate, there would still be no 
entitlement to a 50 percent rating because none of the pathology 
demonstrating prounced bilateral pes planus, as described in 
Diagnostic Code 5276, is present.  

The Board has considered the veteran's testimony as to the 
severity of his bilateral pes planus.  The Board first notes that 
he appears to attribute leg pain and weakness to his pes planus.  
However, there was no weakness or incoordination at or above 
either ankle on the recent VA examination and the range of motion 
of each ankle was normal.  See 38 C.F.R. § 4.71, Plate II.  The 
veteran has also reported that his feet pouch-out on the bottom 
and he must press them back in with his hands, with much 
associated pain.  However, he reported that he showed this 
phenomenon to the July 1998 VA examiner for compensation 
purposes, and yet that examiner did not note any such phenomenon 
or attribute it to the veteran's pes planus.  The examiner 
specifically noted that there was no evidence of bony spur on the 
medial aspect of the feet, though the muscles were apparently 
hypertrophied.  The examiner did note a 3/4-inch shift of the 
weight bearing arch to the midline, creating the appearance of a 
bony swelling, but the examiner was careful to note that in fact 
there was not a bony swelling but merely an arch shift.  The 
Board has considered the veteran's statements and testimony, and 
weighed them with the other evidence of record.  Upon weighing 
such considerations, the Board does not find the veteran's 
statements and testimony to be determinative of the question of 
pronounced pes planus against the greater weight, in this case, 
of the well-reported medical evidence.  

Based on a review of the entire record, and yet relying to a 
considerable degree on the VA medical findings at the examination 
for compensation purposes in July 1998, the Board finds, based on 
the absence of medical symptomatology required for a 50 percent 
rating, that an increased rating for the veteran's bilateral pes 
planus, rated 30 percent disabling, is not warranted.  The 
preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an increased rating above the 30 percent currently 
assigned for bilateral pes planus is denied. 



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

